DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on  02/26/2021.  As directed by the amendment none of the claims are amended. Claims 1-20 are currently pending.
Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art of record (US 2016/0256324 A1) by SUZUKI discloses an apparatus and method of treating eye, which includes an illumination system and an image acquisition unit for composite image presentation. The apparatus comprise a laser source for generating treatment light and a different source of aiming light for generating alignment pattern. 
The apparatus further comprises a processor which generates an image from the reflected light from the eye and superimpose the reflected light with the generated image for observation, wherein the processor is operated by instructions stored in a 
The aiming light source used by SUZUKI emits visible light for generating the alignment pattern as opposed to a source which emits light with wavelengths that are invisible to the patient, as claimed by the present invention. The other prior arts of record also do not teach or suggest a system and method where an emitting source is used for generating an alignment pattern where the frequencies or wavelengths of the emitting source falls into human invisible spectrum. 
For that reason, the claims are deem to be allowable over the prior arts of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 2013/0194548 A1) Francis et al discloses a retinal imaging device, wherein NIR radiation is used for retinal imaging, and an alignment beam is used which falls into visible spectral band.
(US 2007/0126985 A1) Wiltberger et al discloses a photo medical system and method for treating and/or diagnosing a patient's eye that includes a first light source for producing a pattern of the light on the eye, to mark the target area on 
(US 2016/0287441 A1) Palanker et al discloses a system and method for treating ophthalmic target tissue, the system includes a light source for generating a beam of light, a beam delivery system that includes a scanner for generating patterns, and a controller for controlling the light source and delivery system to create a dosimetry pattern of the light beam on the ophthalmic target tissue. Wherein therapeutic pattern include various lesions corresponding to ophthalmoscopically invisible lesions, and visible lesions for producing fiducial marks.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792